                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRE BOYER,                                                CIVIL ACTION
                      Plaintiff,

               v.

THE CITY OF PHILADELPHIA,                                   NO. 13-6495
COMMISSIONER CHARLES RAMSEY,
                Defendants.

                                           ORDER

       AND NOW, this 7th day of August, 2019, upon consideration of Defendants City of

Philadelphia and Charles Ramsey’s Renewed Motion for Summary Judgment (Document No.

152, filed April 18, 2019), plaintiff having failed to respond to defendants’ Renewed Motion, for

the reasons stated in the accompanying Memorandum dated August 7, 2019, IT IS ORDERED

that Defendants City of Philadelphia and Charles Ramsey’s Renewed Motion for Summary

Judgment is GRANTED. JUDGMENT IS ENTERED in FAVOR of defendants, the City of

Philadelphia and Commissioner Charles Ramsey, and AGAINST plaintiff, Andre Boyer.

       IT IS FURTHER ORDERED that the Clerk of Court shall MARK this case CLOSED.



                                                    BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.
